Citation Nr: 1516885	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal infections of the bilateral feet, to include tinea pedis, mycotic toenails, and onychomycosis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to November 1993.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  In her April 2006 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2009 statement, the Veteran, through the representative, withdrew the request for a hearing.  


FINDINGS OF FACT

1.  Fungal infections of the bilateral feet are not etiologically related to active service.  

2.  IBS was not manifested in active service or for many years after service discharge, nor is IBS otherwise causally related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fungal infections of the bilateral feet, to include tinea pedis, mycotic toenails, and onychomycosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in October 2004 and December 2004 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  After exhaustive efforts, it was determined that the Veteran's complete service medical records are unavailable for review, which is noted in a November 2013 memorandum to the file, and the Board has an increased obligation to consider resolving reasonable doubt in favor of the Veteran.  The Veteran was notified of the unavailability of her service medical records in a November 2013 letter and was advised to submit any records that might be in her possession; to this date, no such records have been received.  Post-service VA treatment records have been obtained.  The Veteran has been provided VA examinations.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran contends that she has fungal infections of her bilateral feet as a result of her active service.  Specifically, the Veteran claimed entitlement to service connection for athlete's foot and she has been variously diagnosed with tinea pedis, mycotic toenails, and onychomycosis since 2004.  Additionally, the Veteran contends that IBS is related to active service.  She has alleged that while serving in Japan, she was exposed to various toxins that caused the current gastrointestinal issues.  

Significantly, the Board notes that the Veteran's service personnel records do not suggest that she had any service in the Southwest Asia Theater of operations, nor has she alleged service in the Southwest Theater of Operations.  Therefore, consideration of IBS or the skin symptoms  as a presumptive disability based on Southwest Asia service is not warranted.  38 C.F.R. § 3.317 (2014).  However, the Board notes that the Veteran served for a short period of time in Japan while on active service.  A review of the Veteran's service personnel records, including her service separation form, show that her military occupational specialty while on active service was a radioman.  There is no indication that she was exposed to hazardous toxins while serving in that occupation.

The Board notes that the Veteran's service medical records from her period of active service are not available for review.  However, at a June 1998 Reserve enlistment examination, the Veteran denied any history of foot trouble and on clinical evaluation of her feet, she was only noted to have asymptomatic bilateral pes planus.  Further, the Veteran specifically denied any history of frequent indigestion or stomach, liver, or intestinal trouble and her abdomen and viscera were normal on clinical evaluation.  Therefore, the Board can conclude, that during her period of active service and at the time of her November 1993 separation, the Veteran did not have symptoms of athlete's foot or fungal infections to her bilateral feet; nor was she experiencing any symptoms related to her current diagnosis of IBS because she stated on medical history form that she did not have, nor had she had, those symptoms.

At an April 2009 VA examination, the Veteran was noted to have a fungal infection of the toenails, but an opinion pertaining to service connection was not provided by the examiner.  Therefore, a December 2010 addendum opinion was obtained.  The December 2010 examiner reviewed the claims file and opined that a fungal foot condition was not caused by or secondary to a bursa or soft tissue condition of the large great toe joint, as there was no medical literature to support such a relationship.  The examiner also opined that any current fungus condition was not caused by or secondary to any service related activity or condition, to include the service-connected foot disabilities.  The examiner noted that there was no evidence that the Veteran had been diagnosed with a fungal infection of the toenails or bilateral feet until 2004 and there was no evidence that the Veteran had such infections during active service.  The examiner went on to note that athlete's foot was a very common skin infection of the bottom of the feet caused by fungus and occurred when the feet stayed moist, warm, or became irritated.  The examiner explained that athlete's foot, also known as tinea pedis, can be found in many locations, including floors in gyms, locker rooms, swimming pools, nail salons, airport security lines, and in socks and clothing, and that most people contract the condition by walking barefoot in such areas.  

At a November 2011 VA examination, the Veteran reported that she first began experiencing IBS symptoms in 1986 or 1987 while on active service, but that she did not begin receiving routine treatment until 2001.  After examination and review of the claims file, the examiner opined that the Veteran's IBS was not caused by or secondary to environmental contaminants in Japan.  The examiner explained that the specific cause of IBS was not known at that time, but theories suggested that causes included abnormal or diminished motility of the GI tract, bowel sensitivity to certain foods and stress, and diminished serotonin sensitivity.  The examiner further noted that there was no known external or environmental contaminant shown to be a causative factor for IBS.  

At a May 2012 VA examination, the Veteran was noted to have a diagnosis of tinea pedis since 2004.  After examination and review of the claims file, the examiner noted that he concurred with the December 2010 examiner's opinion and also noted that the Veteran's tinea pedis diagnosis was not made until 2004, well after her separation from active service.  Therefore, the tinea pedis, onychomycosis, and mycotic toenails were not caused by or the result of her active service.  

At the May 2012 VA examination, the Veteran reported that she had a long history of IBS.  However, the examiner noted there was no record of treatment for IBS until 2002.  After examination and review of the claims file, the examiner assigned a diagnosis of chronic constipation and concurred with the [November] 2011 VA examiner's opinion that the Veteran's stomach symptoms were not caused by or related to active service while serving in Japan.  The examiner noted that the Veteran was inconsistent with regard to her reports of the onset of her symptoms, but based on the review of the medical records, it appeared that her current symptoms began sometime in 2003 following a tubal ligation.  The examiner noted that there was no evidence that the Veteran's current stomach condition had its onset during active service or was caused by or the result of a disease or injury in service, including the reported environmental toxins while serving in Japan.  

At a March 2013 VA examination, the Veteran was noted to have a 2004 diagnosis of onychomycosis of the nailbeds.  After examination and review of the claims file, the examiner opined that the Veteran's onychomycosis of the nailbeds was less likely than not incurred in or caused by the Veteran's active service, or related to the reported in-service injury or event.  The examiner explained that while the Veteran reported that she had been diagnosed with tinea pedis during active service in the 1980s as a result of wearing combat boots, that was unverifiable as her service medical records were unavailable.  However, the examiner noted the June 1998 Reserve examination which did not document any history of fungal infections, and the post-service medical records which first noted a diagnosis of onychomycosis and tinea pedis in September 2004.  

The Board finds that the various VA medical opinions of record adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiners' opinions are competent, credible, and persuasive.  The Veteran has not submitted any contrary competent evidence.

Also of record are extensive VA outpatient treatment records which show that the Veteran receives relatively regular treatment for a variety of medical conditions, including sporadic treatment for fungal infections of her bilateral feet and regular treatment for her IBS.  These records document the Veteran's self-reported history that her IBS began during active service.  However, at no time, have any of the Veteran's treating clinicians provided independent etiological opinions indicating that either the fungal infections of her bilateral feet or her IBS are in any way related to her active service.  

The Board acknowledges that the Veteran might sincerely believe that the fungal infections to her bilateral feet and her IBS are etiologically related to active service.  However, in this case, the question of whether those disabilities were caused by or related to her active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.

The Board finds that the Veteran's fungal infections of the bilateral feet and IBS are not shown to be directly related to active service.  The various VA examiners have competently and persuasively opined that the Veteran's fungal infections of the bilateral feet and IBS were not caused by or related to active service.  The Board finds those opinions to be persuasive because of the medical training of the examiners and the rationales provided.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for fungal infections of the bilateral feet and IBS is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fungal infections of the bilateral feet, to include tinea pedis, mycotic toenails, and onychomycosis, is denied.

Entitlement to service connection for irritable bowel syndrome is denied.



______________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


